United States Court of Appeals
                     For the First Circuit

No. 10-1484

                DOWNING/SALT POND PARTNERS, L.P.,

                      Plaintiff, Appellant,

                               v.

    STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS, ET AL.,

                     Defendants, Appellees.




                          ERRATA SHEET

     The opinion of this Court issued on May 23, 2011, is amended
as follows.

     On page 3, line 3, "well-plead" is deleted and replaced with
"well-pled".

     On page 5, line 23, "cease and desist" is deleted and
replaced with "cease-and-desist".

     On page 6, line 4, "cease and desist" is deleted and
replaced with "cease-and-desist".

     On page 8, line 15, "Downing/Salt Pond Partners, 698 F.
Supp. 2d 278" is deleted and replaced with "Downing/Salt Pond
Partners, L.P. v. Rhode Island, 698 F. Supp. 2d 278 (D.R.I.
2010)".

     On page 8, line 20, "F.Supp.2d" is deleted and replaced with
"F. Supp. 2d".

     On page 28, line 11, "plaintiffs" is deleted and replaced
with "a plaintiff".